OPINION

Per Curiam:

In a proceeding to modify a divorce decree, custody of the parties’ two minor children was awarded to the father; however, the court refused to consider his request to have the mother contribute to the support of the children. In this appeal the father contends that, as a matter of law, it is mandatory for the mother to contribute to the children’s support if they are not in her custody. We disagree.
We have not been directed to nor have yye been able to find any authority in support of appellant’s contention. On the contrary, “[t]he trial court in providing for child support, [does] so in exercise of discretionary powers conferred upon it by NRS 125.140(1).” Buchanan v. Buchanan, 90 Nev. 209, 211, 523 P.2d 1, 2 (1974). “The exercise of discretion, by the trial court, in awarding support for a minor child, will not be disturbed unless there is a clear case of abuse.” Fenkell v. Fenkell, 86 Nev. 397, 400, 469 P.2d 701, 703 (1970). After reviewing the record, we perceive no abuse of discretion by the trial court in concluding “no special circumstances were shown which would justify a consideration of [the husband’s] request. . . .” Accordingly, we affirm.